19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 1 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 2 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 3 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 4 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 5 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 6 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 7 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 8 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 9 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 10 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 11 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 12 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 13 of 14
19-11041-shl   Doc 3   Filed 04/09/19    Entered 04/09/19 13:08:51   Main Document
                                        Pg 14 of 14
